DISMISS and Opinion Filed February 7, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00886-CV

                          IN THE INTEREST OF N.J., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-20952-S

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       In a postcard notice dated September 11, 2013, the Court informed appellant that his brief

was past due. We instructed appellant to file a brief along with an extension motion within ten

days. We cautioned appellant that his appeal would be dismissed if he failed to file a brief and

extension motion within the time requested. As of today’s date, appellant has not filed a brief.

Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1).




130886F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF N.J., A CHILD                  On Appeal from the 255th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-00886-CV                                Trial Court Cause No. DF-12-20952-S.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, OFFICE OF ATTORNEY GENERAL, recover its costs
of this appeal from appellant, JOB JACOBS.


Judgment entered February 7, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–